DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed 9/21/2022. 
Claims 21-22, 26-29, 33-36, and 40 have been amended, claims 23-24, 30-31, and 37-38 have been cancelled, and claim 41 has been added new.
Claims 21-22, 25-29, 32-36, and 39-41 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a continuation of patent 10,867,310 B2 filed on 11/14/2014. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending double patenting rejection. 
The previously pending 35 USC 101 rejection is withdrawn because the claims are integrated into a practical application. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant held double patenting (DP) rejection in abeyance, where claims are now in allowable form except for the DP rejection. The Examiner recommends filing a Terminal disclaimer to overcome the rejection via a RCE or AFCP 2.0 to have the claims allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Patent No. 10,867,310 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to a method, product, and apparatus for deter mining segments of users for advertising purposes.  The details of the centralized server over a network correlating datasets, segmentation requests, converting global user identifiers to a de-identified set of user identifiers, and transmitting of advertisements, are recited in both applications, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable over 35 USC 103
Claims 21-22, 25-29, 32-36, and 39-41 are allowable over the prior art, but remain rejected under double patenting for the reasons set forth above. Independent claims 21, 28, and 35 disclose a system, product, and method for identifying user identifiers, scoring those user identifiers, segmenting those user identifiers based on their scores, then de-identifying the segmented user identifiers and preventing a data owner from re-identifying the segmented user identifiers and preventing the data owner from incorporating user data of other data owners for the purpose of transmitting advertisements to the segmented user identifiers.
Regarding a possible 103 rejection: The closest prior art of record is:
Weinstein et al. (US 2014/0108139 A1) – which involves marketing segmentation based on specific rules for real time tracking of visitors. 
Bond (US 2011/0138191 A1) – which involves de-identifying identifiers using cryptography techniques to protect documents and speed of inspection processes.
Chung et al. (US 2007/0239518 A1) – which involves creating user profiles based on online activity of users based on scoring actions of those users for marketing purposes.
Carlson et al. (US 2014/0359298 A1) – which discloses using cryptographic hashing to secure user identification.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 21, 28, and 35, such as identifying user identifiers, scoring those user identifiers, segmenting those user identifiers based on their scores, then de-identifying the segmented user identifiers and preventing a data owner from re-identifying the segmented user identifiers and preventing the data owner from incorporating user data of other data owners for the purpose of transmitting advertisements to the segmented user identifiers.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “computer-implemented method for determining segments of online users from a correlated dataset and providing de-identified user identifiers, the method including: receiving, by a processor of a centralized server over a network, a plurality of datasets from a first data owner, the plurality of datasets including user-related data of a plurality of users; correlating one or more datasets of the received plurality of datasets into a correlated dataset including one or more global user identifiers associated with the user- related data; receiving a segmentation request from the first data owner for determining a plurality of users that qualify for a segment; determining which global user identifiers, of the one or more global user identifiers, qualify for the segment based on segment rules of the segmentation request and a score of the segment; and converting, by a de-identification operation of the processor of the centralized server, the determined one or more global user identifiers to a de-identified set of user identifiers, the de-identification operation including salting and hashing the determined one or more global user identifiers, to prevent the first data owner from i) re- identifying any one of a plurality of users of the determined one or more global user identifiers, and ii) incorporating user-related data of the plurality of users of the determined one or more global identifiers by a second data owner (as required by independent claims 21, 28, and 35)”, thus rendering claims 21, 28, 35 and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683